Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application appears to be a division of US 10513641, effectively filed 6/30/15, which claimed priority of a provisional 60/609,881 filed 09/14/04.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application. This invention is fully supported by ‘641.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian W. Chellgren on 8/31/22.
Claim 1, line 3, replace “, and “ with “;”.
Claim 1, line 4, replace “at least one of methyl methacrylate, styrene, “ with “methyl methacrylate or styrene;”.
Claim 6, line 2-3, delete “and at least one of methyl methacrylate and poly(ethylene glycol) methyl ether methacrylate”.
Claim 7, line 2-3, delete “and at least one of methyl methacrylate and poly(ethylene glycol) methyl ether methacrylate”.
Cancel clams 8-13.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-7 s(are) allowable over the closest prior art: by Linden et al. (US 5350798).
Linden (claims, abs., 1:5-10, 3:20-68, Ex.2) discloses a method of adhering comprising matching the modulus of tissues (two substrate) with a tissue bio-adhesive  comprising and a reactive oxalate polymer (comprising softening monomer as plasticizer) that would inherently copolymerize with 2-cyanoacrylate ester monomers (containing crosslinking cyano groups and also a stiffening monomer).  The method implies selection of substrates and determination of (elastic) modulus. 
However, Linden fails to teach the claimed hetero-polymer of claim 1.
Therefore, claims 1-7 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766